Citation Nr: 1104181	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-14 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a cervical strain has been 
received and if so, whether service connection is warranted.  

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to an initial rating in excess of 30 percent for 
hypertensive heart disease.

4.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to September 
1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for hypertensive heart disease, 
continued the 10 percent evaluation for residuals of a left 
shoulder injury, continued the noncompensable evaluation for 
bilateral hearing loss, denied service connection for a right 
knee condition, and found that no new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for a cervical strain.  

Although the RO has determined that new and material evidence has 
not been submitted to reopen the claim for service connection for 
a cervical strain, the Board must determine on its own whether 
new and material evidence has been submitted to reopen this 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned at a July 2010 
Travel Board hearing.  The hearing transcript is of record. 

The Board notes that the Veteran submitted additional medical 
evidence in July 2010, pertinent to the hypertensive heart 
disease claim, which has not yet been considered by the RO.  
However, the Veteran included a waiver of initial RO 
consideration of that evidence.

In a March 2008 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for degenerative 
joint disease of the lumbar spine.  The Veteran did not file an 
appeal and the decision became final.  In subsequent statements, 
submitted in 2010, the Veteran has again claimed that his 
currently demonstrated low back disability is related to an in-
service back injury.  See July 2010 email from the Veteran and 
August 2010 statement from the Veteran.  The issue of new and 
material evidence to reopen the claim of entitlement to service 
connection for degenerative joint disease of the lumbar spine has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The Board also notes that during his July 2010 hearing, the 
Veteran testified that he was going to have to stop working due 
to his back and knee disabilities.  The issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right knee 
condition, the reopened claim for entitlement to service 
connection for a cervical strain, entitlement to a higher initial 
rating for hypertensive heart disease, entitlement to an 
increased rating for residuals of a left shoulder injury, and 
entitlement to an increased rating for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied 
service connection for a cervical strain.

2.  The evidence associated with the claims file subsequent to 
the December 2002 denial includes evidence that relates to an 
unestablished fact necessary to substantiate the clam, is not 
cumulative or redundant of the evidence previously of record and 
is sufficient to raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of 
entitlement to service connection for a cervical strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The Board has determined that new and material evidence has been 
submitted to reopen the claim.  Therefore, no further notice or 
development is needed to assist the Veteran in substantiating 
this aspect of his claim.  The VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence added 
to the record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 
9 Vet. App. 273 (1996).



Analysis

The Veteran originally filed a claim for service connection for a 
cervical spine injury in May 2002.  In December 2002, the RO 
denied the Veteran's claim, based on a finding that although 
there was a record of treatment in service for a cervical strain, 
no permanent residual or chronic disability subject to service 
connection was shown by the service treatment records or 
demonstrated by evidence following service.  See December 2002 RO 
rating decision.  The Veteran did not file an appeal and the 
decision became final.  The Veteran's current claim to reopen was 
received in October 2005.

At the time of the December 2002 denial, the evidence of record 
included service treatment records which showed that in March 
1961, the Veteran sought treatment for neck pain following a 
motor vehicle accident and was diagnosed with a strain of the 
cervical spine and treated.  No further treatment for the 
condition was noted and the Veteran's discharge examination in 
November 1977 showed a normal evaluation of the spine.

The medical evidence added to the record since the December 2002 
denial includes private and VA treatment records which show that 
the Veteran was seen for complaints of neck pain, which he 
claimed started as a result of an in-service neck injury that 
occurred during a motor vehicle accident in 1960 or 1961 in 
Germany.  

The records also show diagnoses of cervical spondylosis, mild 
degenerative changes of the cervical spine and cervical facet 
syndrome.  See outpatient treatment records from the VA Medical 
Center in Austin, Texas dated from December 2003 to October 2005, 
treatment records from the Austin Family Care Center and 
treatment records from D.H., MD.

As the prior denial was premised on the absence of evidence of a 
chronic disability subject to service connection, the 
subsequently received evidence showing a current cervical spine 
disability, which the Veteran contends is related to an in-
service neck injury, relates to an unestablished fact necessary 
to substantiate the claim, i.e., that the Veteran has a current 
cervical spine disability which may be related to his active 
military service.  Moreover, the new evidence of a diagnosed 
cervical spine disability, in conjunction with the evidence of 
complaints of neck pain and treatment for a cervical strain in 
the service treatment records, is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  It is not cumulative.  Accordingly, new and material 
evidence has been received and the claim of entitlement to 
service connection for a cervical strain is reopened.


ORDER

New and material evidence has been presented, and the claim for 
service connection for a cervical strain is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 20 Vet. 
App. at 83.

Service treatment records show that in June 1958, the Veteran was 
treated for an old injury of the right knee, which he reported 
hurt some on prolonged standing or walking.  Examination of the 
knee was negative and he was prescribed a knee wrap.  No chronic 
disability was diagnosed at that time, and there was no 
indication of a knee disability at the time of the Veteran's 
discharge examination in November 1977.

The post-service medical evidence of record shows that the 
Veteran has reported a right knee injury in service and a 
continuity of symptoms since.  These records also show that he 
has been diagnosed with a medial meniscus tear of the right knee 
and right knee osteoarthritis.  See outpatient treatment records 
from the Austin, Texas VA Medical Center dated December 2003 to 
October 2005, and the Temple VA Medical Center dated from 
September 2004 to June 2010.

The medical evidence of record contains competent evidence of a 
current right knee disability.  The Veteran's reports of in-
service injuries and a continuity of symptomatology provide 
evidence that a current right knee disability may be related to 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

An examination and opinion are needed to determine the nature and 
etiology of all current right knee disabilities.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Regarding the claim for service connection for a cervical spine 
disability, the Veteran contends that he injured his cervical 
spine in service in a motor vehicle accident in March 1961.  He 
states that he was hospitalized for three weeks and was in a cast 
for three to six months.  The Veteran reported that he had pain 
in the cervical spine since the injury in service.  See the 
Veteran's testimony at the hearing before the Board in July 2010.  

Service treatment records show that there was a diagnosis of 
cervical spine strain in March 1961.  The record notes that the 
Veteran was hospitalized for 8 days.  X-ray examinations of the 
cervical spine in March 1961 and April 1973 were normal.  

There is evidence of a current cervical spine disability.  A July 
2010 MRI report shows a diagnosis of mild multi-level 
degenerative changes in the cervical spine.  A July 2007 private 
treatment record shows a diagnosis of cervical spondylosis and 
cervicoscapular myofascial pain.  

This is sufficient evidence to warrant an examination, since 
there is competent evidence of current disabilities, injuries in 
service, and a report of symptoms since service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  An examination and opinion 
are needed to determine whether the current cervical spine 
disability is related to the injury in service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The Veteran contends and service treatment records show that he 
was hospitalized for a cervical spine injury in March 1961 at the 
Army hospital on Wiesbaden Army Base.  Of record are copies of 
the Veteran's outpatient service treatment records.  It is not 
clear from the record whether the RO requested copies of the 
clinical-inpatient treatment records.  The Board finds that the 
RO should conduct a search for and associate with the claims 
folder copies of the Veteran's inpatient treatment/clinical 
records from the Army hospital in Wiesbaden Army Base dated from 
March to April 1961.  VA has a duty to seek these records. 38 
U.S.C.A. § 5103A(c).

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The most recent VA examination to evaluate the Veteran's service-
connected hypertensive heart disease was in March 2007.  The 
Veteran has indicated that his condition has worsened since that 
time.  See July 2010 Video Conference hearing transcript.  

The most recent VA examination to evaluate the Veteran's service-
connected left shoulder disability was in March 2007.  The 
Veteran has indicated that his condition has worsened since that 
time.  See id.  

The most recent VA examination to evaluate the Veteran's service-
connected bilateral hearing loss disability was in January 2007.  
The Veteran has submitted evidence that his condition has 
worsened since that time.  See July 2010 email from the Veteran, 
August 2010 statements from the Veteran's wife and daughter, 
August 2010 statement from the Veteran and July 2010 Video 
Conference hearing transcript.  In addition, the Board notes that 
while the January 2007 examiner provided audiometric findings, he 
did not comment on the functional effects caused by the hearing 
disability.  In addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in the final report.  Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) (interpreting 38 C.F.R. 
§§ 4.10, 4.85(a) (2010)).  Accordingly, the Board finds that the 
January 2007 VA examination is inadequate for rating purposes and 
another examination is necessary.

Given the Veteran's claims of increased symptomatology, new VA 
examinations are warranted to determine the current severity of 
his hypertensive heart disease, left shoulder disability and 
bilateral hearing loss.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

The Board also notes that during his July 2010 hearing, the 
Veteran indicated that every six months he is required to have an 
appointment with his private physician, E.T., M.D. so that he can 
monitor a mass on the left side of his heart.  The evidence of 
record shows that the most recent treatment records from Dr. E.T. 
are dated April 2010.  Therefore, the Board finds that there may 
be additional medical evidence pertinent to the heart disability 
claim, which has not been associated with the claims file.  

At the hearing before the Board in July 2010, the Veteran 
identified medical treatment for the right knee disability by Dr. 
Cuttyham at Austin Hospital and Dr. Dougherty; treatment for the 
right knee disability and cervical spine disability by Dr. 
Harris; and treatment for the heart disorder from Dr. Ondi.  

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.  If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  38 
C.F.R. § 3.159(e)(2) (2010).  The RO should take appropriate 
steps to contact the Veteran by letter and request that he 
provide sufficient information, and if necessary authorization, 
to enable the RO to obtain any pertinent treatment records not 
associated with the file.  The RO should make an attempt to 
obtain any treatment records identified by the Veteran.

The RO should also obtain all records of the Veteran's treatment 
for the current hearing loss from the VA healthcare system in 
Texas dated since June 2010.  VA has a duty to seek these 
records. 38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action 
to contact the National Personnel Records 
Center or other appropriate service 
department in order to request copies of any 
outstanding inpatient/clinical records from 
the Army hospital on Wiesbaden Army Base 
dated from March to April 1961.

2.  The RO should contact the Veteran by 
letter and request that he provide sufficient 
information, and if necessary authorization, 
to enable the RO to obtain any pertinent 
treatment records not associated with the 
file including records from Dr. Cuttyham at 
Austin Hospital, Dr. Dougherty, Dr. Harris, 
and Dr. Ondi.  The RO should take the 
necessary steps to obtain all records of the 
Veteran's treatment by Dr. E. Tiblier.  The 
RO should make an attempt to obtain any 
treatment records identified by the Veteran. 

3.  The RO should take all indicated action 
to obtain all records of treatment for the 
current hearing loss by the VA healthcare 
system dated since June 2010.

4.  The RO should afford the Veteran an 
examination to determine the etiology of any 
current right knee disability.  The claims 
folder should be made available to the 
examiner for review in connection with the 
examination.  

The examiner should report all orthopedic 
diagnoses pertinent to the knee.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
right knee disability is the result of an 
injury or disease in active service.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinions.

A complete rationale should be given for all 
opinions and conclusions expressed.

5.  The RO should afford the Veteran an 
examination to determine the etiology of any 
current cervical spine disability.  The 
claims folder should be made available to the 
examiner for review in connection with the 
examination.  

The examiner should report all orthopedic 
diagnoses pertinent to the cervical spine.  
The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that a current 
cervical spine disability is the result of an 
injury or disease in active service.  
Attention is invited to the service treatment 
records showing a diagnosis of cervical spine 
strain.  

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinions.

A complete rationale should be given for all 
opinions and conclusions expressed.

6.  The RO should afford the Veteran an 
examination to determine the current level of 
impairment due to the service connected 
hypertensive heart disease.  The claims 
folder should be made available to the 
examiner in connection with the examination. 

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected heart disease.  
The examiner should identify all cardiac 
symptomatology, including if appropriate, 
dyspnea, fatigue, angina, dizziness, syncope, 
cardiac hypertrophy, and dilation; identify 
all medication required to control the 
condition and indicate how often the 
medication must be taken; identify the 
workload by METS; indicate whether the 
Veteran has congestive heart failure and, if 
so, identify the number of episodes of 
failure during the past year; and report 
whether there is left ventricular dysfunction 
and if so, report the percentage of the 
ejection fraction.  

The examiner should provide detailed 
rationale, with specific references to the 
record, for the opinions provided; and if an 
opinion cannot be provided without resort to 
speculation, discuss why such is the case.

The examiner is also requested to comment 
upon the impact of the Veteran's heart 
disease upon his ability to maintain gainful 
employment and any limitations upon such.  
All opinions must be supported by complete 
rationale. 

7.  The RO should afford the Veteran an 
examination to determine the current level of 
impairment due to the service connected left 
shoulder disability.  The claims folder 
should be made available to the examiner in 
connection with the examination.

The examiner should describe all 
symptomatology due to the Veteran's service-
connected left shoulder disability.  The 
examiner should report range of motion 
testing of the left shoulder (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
report whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
shoulder disability.

If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins. The examiner should indicate whether, 
and to what extent, the Veteran experiences 
functional loss due to pain and/or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the examiner should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also note any deformity, 
nonunion, malunion or history of dislocation 
of the shoulder.

The examiner should also provide an opinion 
concerning the impact of the Veteran's 
service-connected left shoulder disability on 
his ability to work.

8.  The RO should schedule the Veteran for a 
VA audiometric examination to determine the 
current severity of the service-connected 
bilateral hearing loss.  The Veteran's VA 
claims folder must be made available to the 
examiner for review in connection with the 
examination.

The examination must include a controlled 
speech discrimination test (Maryland CNC) and 
a pure tone audiometry test.  For each ear, 
pure tone audiometric thresholds, in 
decibels, should be recorded for each of the 
frequencies of 1,000, 2,000, 3,000 and 4,000 
hertz, as well as controlled speech 
discrimination testing (Maryland CNC) 
(reported in percentages of discrimination).

Following completion of the audiometric 
examination, the examiner specifically 
comment regarding the effect of the Veteran's 
service-connected hearing loss disability on 
his occupational functioning and daily 
activities.  The rationale for all opinions 
should be provided. 

9.   Following completion of all indicated 
development, the RO should readjudicate the 
matters remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement of the 
case.  The case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


